DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 Response to Amendment
	The amendment presents claims 1, 6, and 21 as amended.  Therefore, claims 1-21 are currently pending examination.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b).
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to claim 1, that the primary reference, Leung, is “about providing a first voltage to initiate arcing between the welding rod and the workpiece, and a second voltage to supply another package of charge at lower voltage once the arc has been established” and that the “charge that flows in the second portion of the discharge is a continuation of the flow of charge of the first portion of the discharge.”
Applicant further states the following:
The presently claimed invention relates to the grain structure of the workpiece after processing such that there is deposition, but also post-deposition surface modification. There is a first time period in which Electro-Spark Discharge occurs, and welding material is deposited. There is a second, separate, period of time in which there is a second engagement of the workpiece at a lower energy (i.e., in this case lower voltage) input. That second period of processing may be peening at a voltage level that keeps the workpiece warm, such that the deposited material remains plastic.

In response, the examiner respectfully disagrees for the same reasons detailed herein.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “grain structure of the workpiece after processing such that there is deposition, but also post-deposition surface modification” and the “second period of processing may be peening at a voltage level that keeps the workpiece warm, such that the deposited material remains plastic”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 makes no mention of any grain structure of the workpiece, before or after processing, nor does claim 1 mention any post-deposition surface modification.  The examiner recommends amending the claim language to incorporate these features.
The examiner notes that the concept of  the “second period of processing may be peening at a voltage level that keeps the workpiece warm, such that the deposited material remains plastic” appears to be much more narrow that what claim 1 provides.  For example, claim 7 recites that the second voltage level is zero.  It is unclear how a voltage of 0 V would keep the workpiece warm in order to maintain the deposited material in a plastic state.  Paragraph 0129 of the as-filed specification states that the second or lesser voltage may be cut to zero and that, alternatively, the second voltage may be “a non-zero level at which current may flow on contact, and so a heating or warming effect may take place, but not so much heating as to cause melting.”  Claim 1 is not limited to scenarios in which the second voltage level is at a non-zero level. Accordingly, the scope of claim 1 is broader than applicant’s contention. That is, the scope of claim 1 allows for the second voltage level to be zero or a non-zero value.  Therefore, it would be improper to read the second period of processing being a peening at a voltage level that keeps the workpiece warm, such that the deposited material remains plastic into the claim.
Leung teaches moving the welding rod and workpiece into electrical contact and, upon contact, a sparking phase is triggered between the welding rod and workpiece such that melting of the welding rod and/or the workpiece occurs.  This melting is disclosed as creating a new narrow gap between the welding rod and the workpiece and a reduction in current flow, such that the voltage drops to a value approaching zero volts.  [See paragraph 0038].  At this point, the electrical contact between the welding rod and workpiece is broken leading to a second period of time involving the application of voltage at the second voltage level.
The examiner maintains the Leung teaches, with respect to claim 1, each claimed limitation.

Claim Objections
Claim 13 is objected to because of the following informalities:  “electro-spark discharge welding material” should be amended to be consistent with the terminology used in claim 1, which recites “melting and deposition material from the welding rod.”
Claim 20 is objected to because of the following informalities: “there is a first time period of said first discharge” should be “there is the first time period of said first discharge” [as the first time period is set forth in claim 1] and “and remains so connected for a second period of time” should be “and remains so connected for the second period of time” [as the second period of time is set forth in claim 1].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 21 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 21, the recitation of “sensing when said break of contact between said welding rod with the workpiece has occurred, and switching discharge of said first capacitor bank off” renders the claim indefinite as it is unclear if the “switching discharge of said first capacitor bank off” is a result or independent of the sensing step.  That is, does the switching discharge of the first capacitor bank off occur based on the break of contact between the welding rod and the workpiece?  If so, then the examiner recommends amending the claim to recite “sensing when said break of contact between said welding rod with the workpiece has occurred, and switching discharge of said first capacitor bank off based on a result of the sensing,” or words to that effect.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10, 15, 16, and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Leung et al. (U.S. Publication 2011/0042356), et al. Leung.
Regarding claim 1, Leung teaches a method of welding (para. 0004; “In the ESD process, the consumable electrode and the workpiece are connected to opposite terminals of a source of power or charge. When the consumable electrode and the workpiece are brought close together, the electric potential between the consumable electrode and the workpiece cause an electric spark. The spark generates an amount of heat, which melts a portion of the consumable electrode. The melted portion of the consumable electrode is then transferred from the consumable electrode and deposited locally on the workpiece in the region of the electric arc when the consumable electrode and the workpiece come into contact. The process may be repeated to form a coating on the workpiece.”), said method comprising:

    PNG
    media_image1.png
    504
    408
    media_image1.png
    Greyscale

providing (Fig. 2) a fixture (workpiece holder 136) in which to secure at least one workpiece (workpiece 124) (para. 0046); 
providing the fixture with a first drive (motors-para. 0047), said first drive being operable to move the workpiece during welding in at least a first degree of freedom (para. 0047; using motors to rotate workpiece 136); 
providing (Fig. 2) a welding head (consumable deposition substance holder, applicator head or torch 134) positioned to address a workpiece (124) held in the fixture (136) (para. 0048; “consumable deposition substance holder 134 and workpiece holder 136 may be moved manually towards and away from each other. For example, in one embodiment, an operator moves consumable deposition substance holder 134 toward and away from workpiece holder 136 to bring consumable deposition substance 122 and workpiece 124 into and out of contact. In other embodiments, consumable deposition substance holder 134 is connected to a machine that moves consumable deposition substance holder 134 toward and away from workpiece holder 136 to bring consumable deposition substance 122 and workpiece 124 into and out of contact”);  
10providing a welding rod (consumable deposition substance 122, “made of electrically conductive material, such as metals, alloys, conductive ceramics…”-para. 0044) (para. 0044; “Consumable deposition substance 122 may, for example, be in the form of a consumable electrode or rod”) held by said welding head (134); 
said welding head (134) being driven in vibration in at least a second degree of freedom (para. 0047; using motors to cause holder 134 and 122 to vibrate), said second degree of freedom being different from said first degree of freedom (vibrating vs rotating); 
said welding head being driven in vibration independently of said fixture (134 and 136 each include motors-para. 0047 such that the motor for 134 causes vibration and the motor for 136 causes rotation.  Therefore, the vibration is caused by an independent motor then the motor causing rotation);  
15said welding head (134) being movable relative to said fixture (136) (para. 0048); 
said vibration of said welding head being governed by a forcing function (para. 0080; “…the motor speed command signal may control the frequency, or frequency and amplitude of vibration of consumable deposition substance holder 134…”); 
said vibration of said welding head including a component of motion normal to a surface of the workpiece (para. 0048, contact between 122 and 124, necessarily, includes a component of motion that is normal to the contact surface of 124) (para. 0072, measuring the force or pressure applied at the contact interface between 122 and 124); 

    PNG
    media_image2.png
    520
    793
    media_image2.png
    Greyscale

providing (Fig. 3) a welding power supply (para. 0050; input power circuit, first power supply/first charge source 152, first charging circuitry 154, a second power supply/second charge source 156, second charging circuitry 158, discharge circuitry 160, main control circuit 162, etc.) connected to discharge through said welding rod 20during operation of said welding head on the workpiece (para. 0051; “Input power circuit 150 may receive AC (alternating current) power from a mains supply, for example, a standard 110V wall outlet, and converts it into stable DC (direct current) power suitable for ESD coating.”); 
establishing a first power supply output (152) (para. 0056; “used to supply energy in the form of electrical current to the sparking phase of the ESD process”) at a first discharge voltage level (para. 0056; “First charging circuitry 154 charges first charge source 152 to establish a first voltage potential on first charge source 152. This initial potential is the high threshold voltage, VH First charge source 152 is subsequently discharged by discharge circuitry 160 to provide energy to the sparking phase of the ESD process.”) (para. 0058; “…first charge source 152 is charged to a first charging threshold voltage potential V1C prior to being discharged by discharge circuitry 160. Typically, V1C=VH. The first charging threshold voltage V1C potential may be user adjustable. For example, user interface 174 may allow the user to input or select the first charging threshold voltage potential V1C. In some embodiments, user interface 174 allows the user to select a first charging threshold voltage potential between 15Vdc and 50Vdc. The default value may be, for example, 30Vdc or thereabout. In other embodiments, user interface 174 allows the user to select a first charging threshold voltage potential up to 150Vdc or 250Vdc.”); 
establishing a second power supply output (156) (para. 0062; “…used to provide a supplemental source of electrical current, or power, or energy to the arcing phase of the ESD process.”) at a second discharge voltage level (para. 0062; “Second charging circuitry 158 charges second charge source 156 to establish a second voltage potential on second charge source 156. Second charge source 156 is subsequently discharged by discharge circuitry 160 to provide a supplemental source of energy to the arcing phase of the ESD process.”) (para. 0063; “second charging source 156 is charged to a second charging threshold voltage potential V2C prior to being discharged by discharge circuitry 160. Typically the second charging threshold voltage potential V2C is less than the first charging threshold voltage potential so that second charge source 156 is charged to a lower voltage potential than first charge source 152…the second charging threshold voltage potential is user adjustable…user interface 174 allows the operator to select a second charging threshold voltage potential between 10Vdc and 50Vdc. The default value may be, for example, 10Vdc.”) (para. 0066; “the second charging command signal may only enable second charging circuitry 158 (and incidentally charging of second charge source 156) when certain conditions are met. In some cases, second charging circuitry 158 may only be enabled, as at time RC2, after main control circuit 162 detects that the second or arcing phase of the ESD process has occurred. Main control circuit 162, may, for example, detect that the second or arcing phase of the ESD process has occurred when the voltage potentials of one or both of first and second charge sources 152 and 156 have fallen below a discharge threshold value. In some embodiments, the discharge low threshold value VL is zero or substantially zero.”); 
said second discharge voltage level being lower in magnitude than is said first discharge voltage level (as detailed above); and  

    PNG
    media_image3.png
    260
    427
    media_image3.png
    Greyscale

25during motion of the workpiece in said first degree of freedom (rotation of 124), and during vibration of said welding rod in said second degree of freedom (vibration of 122), there is a first time period over which (Fig. 1D; discharge phase DC1, which is separated in time by DC2-para. 0040) a first discharge of electricity is applied between said welding rod and the workpiece commencing at the first voltage level (from 152 during first or sparking phase 102) to cause an electrical arc between said welding rod and the workpiece, during which first time period there is melting and deposition of material from the welding rod on the workpiece (paragraph 0048; consumable deposition 122 and workpiece 124 are brought into and out of contact) (para. 0038; “To begin the ESD process the charge source is charged to a predetermined voltage 106. The consumable deposition substance is then brought near the workpiece, triggering the first or sparking phase 102 at time tTD1. That is, the difference in electric potential, VH, between the consumable deposition substance and the workpiece causes an electric spark between the consumable deposition substance and the workpiece. A first electric current pulse 108 of relatively high amplitude then flows between the consumable deposition substance and the workpiece…The heat generated in this sparking phase melts, and is thought partially to vaporize, a portion of the consumable deposition substance or a local portion of the workpiece, or both. This is believed to create a new narrow gap between the consumable deposition substance and the workpiece, and a consequent reduction in current flow.”); and

    PNG
    media_image4.png
    273
    414
    media_image4.png
    Greyscale

later, following a break of contact between said welding rod and the workpiece (para. 0038; melting of the consumable deposition substance and/or of the workpiece such that “a new narrow gap between the consumable deposition substance and the workpiece” is created and a “consequent reduction in current flow) terminating said electrical arc between said welding rod and said workpiece and ending melting and deposition of material of said welding rod on the workpiece (taken as occurring when the voltage shown in Figure 1D drops to VP, which is disclosed as approaching “zero volts”-para. 0038), there being a second time period (Figure 1E; discharge phase DC2) when a next engagement between the welding rod and the workpiece is limited to 30said second voltage level (para. 0039; “As the consumable deposition substance continues to move towards the workpiece, the heated portion of the consumable deposition substance makes contact with the workpiece. It is at this point, identified as time tDC2, that the second or arcing phase 104 occurs.” Here, contact is made between the deposition substance and the workpiece.) (para. 0069; “During arcing phase 104 energy is drawn from both charge sources 152 and 156 until they are substantially drained. Accordingly, in arcing phase 104, the lower voltage potential charge source (typically second charge source 156) can be described as boosting the current flow.”) [With respect to the limitation “there being a second time period, after said break of contact, when a next engagement between the welding rod and the workpiece is limited to said second voltage level,” such limitation is considered a contingent limitation. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”-MPEP 2111.04-II.  In this case, the claim does not require “a next engagement” based on the usage of “when.”  Accordingly, since the claim may be practiced without a “next engagement” occurring, then the claim does not require the second time period where the welding rod/workpiece is limited to the second voltage level.].  
Regarding claim 2, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein in the second time period there is a second discharge of electricity between said welding rod and the workpiece, and the second discharge commences at said second voltage level (as cited to and detailed above in claim 1).  
Regarding claim 3, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein said forcing function has a wavelength (control signal controls the frequency or frequency and amplitude of the vibration, which has a wavelength); said wavelength having a time period; said welding rod is connected to said first output during said first time period (as detailed in claim 1 above); and said first time period is longer than said time period of said wavelength of said forcing function (para. 0080; the control signal that controls the vibration can be set by an operator between 0 and 100%, which 0% being zero time of one wavelength of the signal).  
Regarding claim 4, Leung, as applied to claim 3, teaches each claimed limitation and further teaches wherein after said welding rod is disconnected from said first output said welding rod is connected to said second output of said power supply at said second voltage level, and remains so connected for said second period of time (paragraph 0038; “To begin the ESD process the charge source is charged to a predetermined voltage 106. The consumable deposition substance is then brought near the workpiece, triggering the first or sparking phase 102 at time tTD1. That is, the difference in electric potential, VH, between the consumable deposition substance and the workpiece causes an electric spark between the consumable deposition substance and the workpiece. A first electric current pulse 108 of relatively high amplitude then flows between the consumable deposition substance and the workpiece…this causes a rapid drop in the charge source voltage to some level or plateau, VP, that may be a modest value, and may approach zero volts.”) (para. 0039; “of the consumable deposition substance makes contact with the workpiece. It is at this point, identified as time tDC2, that the second or arcing phase 104 occurs. A second electric current pulse 110 flows between the consumable deposition substance and the workpiece. Typically, the current flows until the charge source is substantially completely drained and a low threshold residual voltage level, VL, is reached.”), said second period of time being longer than said time period of said wavelength of said forcing 10function (para. 0080; the control signal that controls the vibration can be set by an operator between 0 and 100%, which 0% being zero time of one wavelength of the signal).  
Regarding claim 7, Leung, as applied to claim 4, teaches each claimed limitation and further teaches wherein the second voltage level is zero (as cited to and detailed above).
	Regarding claim 8, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein the first degree of freedom of the workpiece is spinning rotation about an axis (as cited to and detailed in claim 1).  
Regarding claim 10, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein the workpiece is made of a first material, and the method includes surface coating the first material with a second material that is 30different from the first material (para. 0012; “…the process includes selecting the consumable deposition substance from amongst substances that are at least partially one of titanium, titanium carbide, titanium diboride, nickel, molybdenum, and tungsten. In another feature, the process includes selecting a substantially titanium substance as the consumable deposition substance. In another feature, the process includes selecting a copper substance as the workpiece.”) (para. 0042; “…systems described herein may be used, for example, for coating copper (Cu) or copper-based electrodes with titanium (Ti), titanium carbide (TiC), titanium diboride (TiB.sub.2), nickel (Ni), tungsten (W), or molybdenum (Mb). However, the systems described herein may be used to coat other conductive workpieces with other suitable conductive materials.”).  
Regarding claim 15, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein said method includes a gap time period between said first time period and said second time period (delay time period-para. 0040) when said welding rod is electrically disconnected from both said first output and said second output (for instance when ESD system 120 is turned off) (See also MPEP 2111.04-II).  
Regarding claim 16, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein each electrical discharge and each time period between successive electrical discharges is programmable to individual voltage levels 15and individual time duration, respectively (para. 0120; “…For example, where the operator inputs specific values for the first and second charging threshold voltage potentials to user interface 174, then these values may be communicated to main control circuit 162 via the communication link between the main control circuit 162 and user interface 174. If, however, the operator does not input specific values for the first and second charging threshold voltage potentials V1C and V2c, then the default values may be used. The default values may be communicated to main control circuit 162 from user interface 174 via the communications link, or, alternatively, the default values may be programmed into main control circuit 162.”).
Regarding claim 19, Leung, as applied to claim 1, teaches each claimed limitation and further teaches wherein said fixture has a vibration source by which to 25transmit vibration to the workpiece independent of the welding head (para. 0047; both electrode/rod holder 134 and workpiece holder 136 include motor(s) that drive holder 134 in vibration and holder 136 in rotation.  Even though the motor for holder 136 causes rotation, such movement inherently produces vibration.  The broadest reasonable interpretation of “said fixture has a vibration source” includes all sources of vibration.  It is clear from paragraph 0047 that the motors driving holder 134 and 136 are independent); and said welding head (134) being one at least of (a) operable during welding to vary voltage between a first magnitude and a second magnitude; and (b) operable during welding to vibrate independently of said fixture (para. 0080; “The motor speed command signal is used to control the motor speed of one or both of the consumable deposition substance holder 134 motor and the workpiece holder 136 motor. For example, the motor speed command signal may control the frequency, or frequency and amplitude of vibration of consumable deposition substance holder 134, or the speed of rotation of workpiece holder 136, or both. In some embodiments, the motor speed is user adjustable.”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Brown et al. (U.S. Patent 6417477), hereinafter Brown.
	Regarding claim 5, Leung, as applied in claim 1, teaches each claimed limitation except for peening the workpiece after disconnecting said welding rod from the first output of said power supply.  
	Brown teaches that it is known in the art of electrospark processing (1:10-20; “the electrospark alloying defines a micro-welding process for depositing a portion of the rotating electrode onto the work piece to form a fully dense metallurgical bond therebetween.”) (1:20-27; “Electrospark alloying refers to a micro-welding process that uses a short duration electrical pulse to melt and deposit a portion of a consumable metallic electrode onto a metallic base material. The deposited material alloys with the base material to form a metallurgical bond. The short duration of the electrical pulse allows for the extremely rapid solidification of the deposited material and results in a fine-grained homogeneous weld deposit.”) (9:67 to 10:13; using electrospark alloying to form thickened weld deposits on the substrate/workpiece) to peen the workpiece after disconnecting the electrode (welding rod) from the power supply (10:13-30; “The weld deposit as it is being formed may have portions that are substantially higher than the surrounding areas in the layer. The portions can be thought of as high spots that will is be leveled with the rest of the layer to yield a more even deposit. In one embodiment of the electrospark alloying process there is utilized a smoothing pass of the electrode to substantially levels the high spots…In the case of high spots greater than 0.005 inches the surface can be mechanically worked by operations such as peening, grinding, and/or filing. After, the surface has been smoothed and or flattened the welding process can be continued.”).
	The advantage of combining the teachings of Brown is that in doing so would provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Brown, by adding to the process of Leung, after disconnecting the welding rod, with the teachings Brown, to provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.	
Regarding claim 12, Leung, as applied in claim 1, teaches each claimed limitation including vibrating the welding rod relative to the workpiece.  Leung is silent on the welding rod being rotated about an axis of rotation.
	Brown teaches that it is known in the art of electrospark processing (1:10-20; “the electrospark alloying defines a micro-welding process for depositing a portion of the rotating electrode onto the work piece to form a fully dense metallurgical bond therebetween.”) (1:20-27; “Electrospark alloying refers to a micro-welding process that uses a short duration electrical pulse to melt and deposit a portion of a consumable metallic electrode onto a metallic base material. The deposited material alloys with the base material to form a metallurgical bond. The short duration of the electrical pulse allows for the extremely rapid solidification of the deposited material and results in a fine-grained homogeneous weld deposit.”) (9:67 to 10:13; using electrospark alloying to form thickened weld deposits on the substrate/workpiece) (Figs. 1, 2a, or 2b; electrode 21, electrode holder 23, workpiece 22) for the electrode (welding rod) to be rotated about an axis of rotation (4:9-20; “…electrode 21 is rotated in either a clockwise or counter clockwise direction in order to create a continuous make and brake with the system ground. Thereby providing intermittent contact with a surface 22a of the work piece 22 to cause repetitive electrical discharges. In a preferred form of the present invention the electrode is rotated at speeds between about 500 revolutions per minute (hereinafter RPM) and about 1500 RPM, and more preferably is rotated at about 1200 RPM.”) (See Figure 17, Table 4, and 9:16-24 and 38-47, rotational speed of the electrode being related to the deposition rate).
	The advantage of combining the teachings of Brown is that in doing so would improve the mass deposition rate of the welding rod, by providing intermittent contact with the workpiece causing repetitive electrical discharges.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Brown, by adding to the vibrating welding rod of Leung, with the teachings Brown, in order to improve the mass deposition rate of the welding rod, by providing intermittent contact with the workpiece causing repetitive electrical discharges.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Brown et al. (U.S. Patent 6417477), hereinafter Brown, as evidenced by Ishikawa et al. (U.S. Publication 2006/0137777), hereinafter Ishikawa.
	Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.
	Leung teaches heating the workpiece during the second time period while deposited material from the welding rod is applied.
	Brown, as relied upon, teaches peening the workpiece to flatten or smooth out high spots.  Such peening process 15includes heating the workpiece while deposited material from the welding rod is in a non-molten state.  That is, peening causes compressive forces on the workpiece which compresses the high spots.  This compression inherently creates heat.  
This is further evidenced by Ishikawa that states, in paragraph 0040, that high frequency impacts cause the surface of the workpiece to plastically deform, generating heat. Ishikawa states that such occurs using an ultrasonic vibration tool or shot peening (abstract; para. 0015).
Based on the above, Brown is considered to inherently teach heating the workpiece while non-molten material is deposited on the workpiece and while peening the workpiece.
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation, except as detailed below.
Leung teaches (para. 0003) depositing material by electro-spark discharge, but is silent on peening post-molten material while the material remains in a plastic state.
Brown teaches that it is known in the art of electrospark processing (1:10-20; “the electrospark alloying defines a micro-welding process for depositing a portion of the rotating electrode onto the work piece to form a fully dense metallurgical bond therebetween.”) (1:20-27; “Electrospark alloying refers to a micro-welding process that uses a short duration electrical pulse to melt and deposit a portion of a consumable metallic electrode onto a metallic base material. The deposited material alloys with the base material to form a metallurgical bond. The short duration of the electrical pulse allows for the extremely rapid solidification of the deposited material and results in a fine-grained homogeneous weld deposit.”) (9:67 to 10:13; using electrospark alloying to form thickened weld deposits on the substrate/workpiece) to peen post-molten material while the material remains in a plastic state (10:13-30; “The weld deposit as it is being formed may have portions that are substantially higher than the surrounding areas in the layer. The portions can be thought of as high spots that will is be leveled with the rest of the layer to yield a more even deposit. In one embodiment of the electrospark alloying process there is utilized a smoothing pass of the electrode to substantially levels the high spots…In the case of high spots greater than 0.005 inches the surface can be mechanically worked by operations such as peening, grinding, and/or filing. After, the surface has been smoothed and or flattened the welding process can be continued.”).
	The advantage of combining the teachings of Brown is that in doing so would provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Brown, by adding to the process of Leung, with the teachings Brown, to provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.	
Brown, as relied upon, teaches peening the workpiece to flatten or smooth out high spots.  Such peening process 15includes heating the workpiece while deposited material from the welding rod is in a post-molten state.  That is, peening causes compressive forces on the workpiece which compresses the high spots.  This compression inherently creates heat.  
This is further evidenced by Ishikawa that states, in paragraph 0040, that high frequency impacts cause the surface of the workpiece to plastically deform, generating heat. Ishikawa states that such occurs using an ultrasonic vibration tool or shot peening (abstract; para. 0015).
Based on the above, Brown is considered to inherently teach peening post-molten material causes plastic deformation, such that the material remains in a plastic state (at least partially).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Inoue (U.S. Patent 4556775).
Regarding claim 9, Leung, as applied in claim 1, teaches each claimed limitation except for the workpiece being moved during welding in at least one 25of (a) reciprocating translation and (b) two degrees of freedom of motion in translation in an x-y plane.  
Inoue teaches that it is known in the art of spark deposition devices (1:5-10) (Fig. 1; workpiece 5 held by table/fixture 6, welding rod/electrode 1 held by support member 2. 4:65 to 5:5) for the workpiece (5) to be moved during welding in at least one 25of (a) reciprocating translation and (b) two degrees of freedom of motion in translation in an x-y plane (5:50-60; “The cross-table 6 carrying the workpiece 5 is thus displaced by means of a pair of motors 20 and 21 in a horizontal or X-Y plane. The motors 20 and 21 are driven by X-axis drive commands and Y-axis drive commands furnished by their respective drive circuits 22 and 23 in response to a sequence of control instructions generated in a program controller 24 to enable the localized spark-deposit of the substance to continue to develop along a programmed path over the workpiece surface.”).  
The advantage of combining the teachings of Inoue is that in doing so would provide a workpiece fixture that has greater mobility (as opposed to merely rotating) such that the workpiece can be positioned relative to the welding rod with improved accuracy.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Inoue, by replacing the rotating workpiece of Leung, with the teachings Inoue, in order to provide a workpiece fixture that has greater mobility (as opposed to merely rotating) such that the workpiece can be positioned relative to the welding rod with improved accuracy.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Coucoulas (U.S. Patent 3650454), and in view of Edson et al. (U.S. Patent 4098447), hereinafter Edson.
Regarding claim 11, Leung, as applied in claim 1, teaches each claimed limitation except for as detailed below.
Leung teaches, in paragraph 0047, that either the holder 134 or the holder 136 may be driven in vibration while the other is driven in rotation. As applied in claim 1, Leung teaches vibrating the holder 134 while the workpiece holder 136 is rotated.  Accordingly, Leung is silent on wherein the workpiece is subjected to a source of ultrasonic vibration independent of vibration of the welding head.  
Coucoulas teaches that it is known in the art of bonding devices (1:8-20; Fig. 18) to subject a workpiece (held within 116 of table 106) to a source of ultrasonic vibration (110) independent of an ultrasonic bonding fixture (136) (11:18-40 and 55-67).  
Edson teaches that it is known in the art of spark discharge apparatus (Abstract, last sentence, Figure 1-2; workpiece 7, held in assembly 8; ultrasonic transducer 6, applicator 10 having electrode 9-Figures 1-2) (Here, applicator 10 and electrode 9 are considered to correspond to the head and welding rod of Leung, respectively) to subject the workpiece to ultrasonic vibration after removal of the electrode (Figure 2; Col. 3, lines 15-23; ultrasonic transducer 6 vibrates workpiece 7 after applicator 9/10 is no longer in contact).
The advantage of combining the teachings of Edson is that in doing so would provide ultrasonic vibration to the workpiece after the electrode is removed, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Coucoulas, in view of Edson, by replacing the rotating workpiece of Leung, with the teachings of Coucoulas and Edson, in order to provide ultrasonic vibration to the workpiece after the electrode is removed, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Ishikawa et al. (U.S. Publication 2006/0137777), hereinafter Ishikawa.
Regarding claim 13, Leung, as applied in claim 1, teaches each claimed limitation, except as detailed below.
Leung teaches laying down one pass of electro-spark discharge welding material upon another pass of electro-spark discharge 5welding material (paragraphs 0003-0004; pulsed-arc-micro-welding ESD process of laying down material from the consumable electrode onto the workpiece) to build up (paragraph 0004; process may be repeated to form a coating on the workpiece.  The coating, in this instance, is considered a build up material being deposited) a weld deposit.  
Leung does not explicitly disclose using electro-spark discharge welding to form a weld fillet.
Ishikawa teaches that it is known in the art of welded joints (para. 0001; Figure 3, workpiece 1/2, welded joint 3, and ultrasonic vibration tool 6-para. 0038. Welded joint 3 is considered analogous to the weld deposit of Leung) for a weld deposit being formed during welding to be a weld fillet (Fig. 3; paragraphs 0012-0013 and paragraph 0038).
The advantage of combining the teachings of Ishikawa is that in doing so would provide a welded joint that is suitable for joining perpendicularly arranged workpieces (para. 0002), where ultrasonic vibration results in improving the toughness of a heat affected zone in the joint (para. 0013 and 0040).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Ishikawa, by replacing the weld deposit of Leung, with the teachings Ishikawa, in order to provide a welded joint that is suitable for joining perpendicularly arranged workpieces (para. 0002), where ultrasonic vibration results in improving the toughness of a heat affected zone in the joint (para. 0013 and 0040).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Edson et al. (U.S. Patent 4098447), hereinafter Edson.
Regarding claim 17, Leung, as applied in claim 1, teaches each claimed limitation except for as detailed below.
Leung, as detailed in claim 1, teaches subjecting the workpiece to ultrasonic vibration (via the vibrating electrode) when electro-spark deposition material has been deposited thereon, but is silent on the aforementioned step occurring when the welding rod is no longer in contact therewith.
Edson teaches that it is known in the art of spark discharge apparatus (Abstract, last sentence, Figure 1-2; workpiece 7, held in assembly 8; ultrasonic transducer 6, applicator 10 having electrode 9-Figures 1-2) (Here, applicator 10 and electrode 9 are considered to correspond to the head and welding rod of Leung, respectively) to subject the workpiece to ultrasonic vibration after removal of the electrode (Figure 2; Col. 3, lines 15-23; ultrasonic transducer 6 vibrates workpiece 7 after applicator 9/10 is no longer in contact).
The advantage of combining the teachings of Edson is that in doing so would provide ultrasonic vibration to the workpiece after the electrode is removed, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Edson, by replacing the rotating workpiece of Leung, with the teachings of Edson, in order to provide ultrasonic vibration to the workpiece after the electrode is removed, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Edson et al. (U.S. Patent 4098447), hereinafter Edson, and in view of Ishikawa et al. (U.S. Publication 2006/0137777), hereinafter Ishikawa.
Regarding claim 18, Leung, as applied in claim 1, teaches each claimed limitation and further teaches driving the workpiece in rotation independently while subjecting the workpiece to ultrasonic vibration (as detailed in claim 1, independently driving, via motors, the workpiece in rotation and vibrating the rod/electrode that is made to contact the workpiece).
Leung is silent on peening the workpiece with the welding rod.
Edson teaches that it is known in the art of spark discharge apparatus (Abstract, last sentence, Figure 1-2; workpiece 7, held in assembly 8; ultrasonic transducer 6, applicator 10 having electrode 9-Figures 1-2) (Here, applicator 10 and electrode 9 are considered to correspond to the head and welding rod of Leung, respectively) to subject the workpiece to ultrasonic vibration independent of the electrode (Figure 2; Col. 3, lines 15-23; ultrasonic transducer 6 vibrates workpiece 7 after applicator 9/10 is no longer in contact).
The advantage of combining the teachings of Edson is that in doing so would provide ultrasonic vibration to the workpiece independent of the electrode, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Edson, by replacing the rotating workpiece of Leung, with the teachings of Edson, in order to provide ultrasonic vibration to the workpiece, such that dimensionally consistent depositions may be formed (Col. 2, lines 29-32 and Col. 3, lines 7-23).
The combination is silent on peening the workpiece with the welding rod.
Ishikawa teaches that it is known in the art of welded joints (para. 0001; Figure 3, workpiece 1/2, welded joint 3, and ultrasonic vibration tool 6-para. 0038. Tool 6 is considered analogous to the electrode/rod of Leung) to peen the workpiece with the rod (6) (para. 0040. See also paragraph 0015).
The advantage of combining the teachings of Ishikawa is that in doing so would provide ultrasonic vibration to the workpiece such that the heat affected zone is made finer and toughness of the weld joint can be improved.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung, as modified by Edson, with Ishikawa, by adding to the rotating workpiece of Leung, with the teachings of Ishikawa, in order to provide ultrasonic vibration to the workpiece such that the heat affected zone is made finer and toughness of the weld joint can be improved.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Publication 2011/0042356), et al. Leung, in view of Brown et al. (U.S. Patent 6417477), hereinafter Brown, as evidenced by Ishikawa et al. (U.S. Publication 2006/0137777), hereinafter Ishikawa.
	Regarding claim 20, Leung, as applied to claim 1, teaches each claimed limitation except as detailed below.
Leung further teaches wherein said forcing function has a wavelength (control signal controls the frequency or frequency and amplitude of the vibration, which has a wavelength) and said wavelength having a wavelength time period; there is a first time period of said first discharge; said welding rod is connected to said first output during said first time period (as detailed in claim 1 above); and said first time period is longer than said time period of said forcing function (para. 0080; the control signal that controls the vibration can be set by an operator between 0 and 100%, which 0% being zero time of one wavelength of the signal), wherein after said welding rod is disconnected from said first output said welding rod is connected to said second output of said power supply at said second voltage level, and remains so connected for a second period of time (paragraph 0038; “To begin the ESD process the charge source is charged to a predetermined voltage 106. The consumable deposition substance is then brought near the workpiece, triggering the first or sparking phase 102 at time tTD1. That is, the difference in electric potential, VH, between the consumable deposition substance and the workpiece causes an electric spark between the consumable deposition substance and the workpiece. A first electric current pulse 108 of relatively high amplitude then flows between the consumable deposition substance and the workpiece…this causes a rapid drop in the charge source voltage to some level or plateau, VP, that may be a modest value, and may approach zero volts.”) (para. 0039; “of the consumable deposition substance makes contact with the workpiece. It is at this point, identified as time tDC2, that the second or arcing phase 104 occurs. A second electric current pulse 110 flows between the consumable deposition substance and the workpiece. Typically, the current flows until the charge source is substantially completely drained and a low threshold residual voltage level, VL, is reached.”), said second period of time being longer than said wavelength time period of said forcing 10function (para. 0080; the control signal that controls the vibration can be set by an operator between 0 and 100%, which 0% being zero time of one wavelength of the signal).  
Leung also teaches 5according to said method at least one of (a) the first degree of freedom of the workpiece is spinning rotation about an axis (as cited to and detailed in claim 1; rotation of the workpiece); (b). the workpiece is moved during welding in reciprocating translation; (c) the workpiece is moved during welding in two degrees of freedom of 10motion in translation in an x-y plane (The “at least one of” requires only one of a, b, or c to be met by the prior art) and the workpiece being subjected to a separate source of vibration independent of the welding head (para. 0047; both electrode/rod holder 134 and workpiece holder 136 include motor(s) that drive holder 134 in vibration and holder 136 in rotation.  Even though the motor for holder 136 causes rotation, such movement inherently produces vibration.  The broadest reasonable interpretation of “said fixture has a vibration source” includes all sources of vibration.  It is clear from paragraph 0047 that the motors driving holder 134 and 136 are independent).
Leung is silent on said method including peening post-molten material deposited by electro-spark discharge while said material remains in a plastic state.
Brown teaches that it is known in the art of electrospark processing (1:10-20; “the electrospark alloying defines a micro-welding process for depositing a portion of the rotating electrode onto the work piece to form a fully dense metallurgical bond therebetween.”) (1:20-27; “Electrospark alloying refers to a micro-welding process that uses a short duration electrical pulse to melt and deposit a portion of a consumable metallic electrode onto a metallic base material. The deposited material alloys with the base material to form a metallurgical bond. The short duration of the electrical pulse allows for the extremely rapid solidification of the deposited material and results in a fine-grained homogeneous weld deposit.”) (9:67 to 10:13; using electrospark alloying to form thickened weld deposits on the substrate/workpiece) to peen post-molten material while the material remains in a plastic state (10:13-30; “The weld deposit as it is being formed may have portions that are substantially higher than the surrounding areas in the layer. The portions can be thought of as high spots that will is be leveled with the rest of the layer to yield a more even deposit. In one embodiment of the electrospark alloying process there is utilized a smoothing pass of the electrode to substantially levels the high spots…In the case of high spots greater than 0.005 inches the surface can be mechanically worked by operations such as peening, grinding, and/or filing. After, the surface has been smoothed and or flattened the welding process can be continued.”).
	The advantage of combining the teachings of Brown is that in doing so would provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leung with Brown, by adding to the process of Leung, with the teachings Brown, to provide a mechanical, post welding, process for smoothing and/or flattening the workpiece, which would be beneficial to reduce high spots on the workpiece.	
Brown, as relied upon, teaches peening the workpiece to flatten or smooth out high spots.  Such peening process 15includes heating the workpiece while deposited material from the welding rod is in a post-molten state.  That is, peening causes compressive forces on the workpiece which compresses the high spots.  This compression inherently creates heat.  
This is further evidenced by Ishikawa that states, in paragraph 0040, that high frequency impacts cause the surface of the workpiece to plastically deform, generating heat. Ishikawa states that such occurs using an ultrasonic vibration tool or shot peening (abstract; para. 0015).
Based on the above, Brown is considered to inherently teach peening post-molten material causes plastic deformation, such that the material remains in a plastic state (at least partially).



Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Leung, as applied to claim 1, teaches each claimed limitation and further teaches providing a welding apparatus (Figure 2; ESD system 120) that has a first capacitor bank (capacitor bank 190/192; Fig. 4 and para. 0088) and a second capacitor bank (capacitor bank 200-206; Figure 5 and para. 0091); 
charging said first capacitor bank to said first discharge voltage level (see citations in claim 1 above.  See also paragraph 0090-capacitor bank is charged by first charging circuitry 154 to establish first voltage potential); 
charging the second capacitor bank to said second voltage level (see citations in claim 1 above.  See also paragraph 0093); 
discharging said first capacitor bank during said first time period (discharging capacitors-see above and para. 0090); 

re-charging said first capacitor bank to said first voltage level while discharge of said first capacitor bank is switched off (para. 0010; recharging following discharge); and 
re-commencing discharge of said first capacitor bank after both of (a) said first capacitor bank has been re-charged to said first level; para. 0066; “…This recharging is identified at 109 in FIG. 1e. In some embodiments second charging circuitry 158 is controlled by a second charging command signal generated by main control circuit 162. For example, the second charging command signal may only enable second charging circuitry 158 (and incidentally charging of second charge source 156) when certain conditions are met. In some cases, second charging circuitry 158 may only be enabled, as at time RC2, after main control circuit 162 detects that the second or arcing phase of the ESD process has occurred. Main control circuit 162, may, for example, detect that the second or arcing phase of the ESD process has occurred when the voltage potentials of one or both of first and second charge sources 152 and 156 have fallen below a discharge threshold value….”) (para. 0067; “Discharge circuitry 160 controls discharge of first and second charge sources 152 and 156. When discharge circuitry 160 is enabled as at time SC such that the voltage potential of V.sub.152 appears across the output terminals 130, 132. First and second charge sources 152 and 156 may be discharged and thus provide power to the ESD process at the next following opportunity (FIG. 1c). Conversely, when discharge circuitry 160 is disabled, first and second charge sources 152 and 156 are inhibited from being discharged, and thus no power may be provided to the ESD process.”).
Leung does not teach, suggest, or otherwise disclose “sensing when said break of contact between said welding rod with the workpiece has occurred, and switching discharge of said first capacitor bank off” and where the discharge of the first capacitor bank is re-commenced after “engagement of said welding rod with the work piece has re-commenced following another break in contact of the welding rod with the workpiece following said second time period” as such limitations pertain to, or otherwise depend from, the remaining recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761